Detailed Office Action
	The communication date 7/22/2022 has been entered and fully considered. Claims 5-6 are cancelled. Claims 1-4 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4) in the reply filed on 7/22/2022 is acknowledged. Withdrawn claims 5-6 are cancelled.
Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an irradiation path” in line 12. This limitation is already recited in line 10. Therefore, it is not clear that this is the same path or a different one. Claims 2-4 are dependent on claim 1 and are rejected as well. Since claim 1 recites the “line 12 path” is at a distance from “line 10 path”, it has to be a different path. For the purpose of examination, the Examiner interprets the “line 12 path” as “another irradiation path”.
The Examiner notes that as the result of this interpretation, the limitation “the irradiation path” in line 7 of claim 4 needs to be replaced with “the another irradiation path”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SNIN (US-2018/0345374), hereinafter SINS. Note that the italicized text below are the instant claims.
Regarding claim 1, SINS discloses An additive manufacturing device performing preliminary heating of a powder material laid and leveled in an irradiation region of a charged particle beam by irradiating the powder material with the charged particle beam and manufacturing an additively manufactured article thereafter by irradiating the powder material with the charged particle beam and melting the powder material {[abstract] note electron beam, note pre-heating step, note solidification that indicated melting, [0050] note fusion for forming the article}, the additive manufacturing device comprising: 
a beam emitting unit emitting the charged particle beam and irradiating the powder material with the charged particle beam, wherein when the preliminary heating is performed {[abstract] note pre-heating is the preliminary heating}, 
the beam emitting unit performs irradiation with the charged particle beam along an irradiation path in a first direction and performs irradiation with the charged particle beam thereafter along an irradiation path in a second direction set at a predetermined distance from the irradiation path in the first direction as a direction opposite to the first direction {[0047] note alternating between scanning from left to right and then from right to left (opposite direction), [FIG. 2] note scanning or preheating along path 1 (first path) from left to right (first direction) and then along path 2 (another path) from right to left (second direction) as taught above, note the directions are opposite, note the predetermined distance is ΔY}.
Regarding claim 2, SINS discloses wherein the predetermined distance is a distance therefrom across at least one irradiation path {[FIG. 2]}.
Regarding claim 3, SINS discloses wherein the beam emitting unit performs irradiation with the charged particle beam along a first irradiation path in the first direction, performs irradiation with the charged particle beam thereafter along a second irradiation path in the second direction {see claim 1 above},
 and further performs irradiation with the charged particle beam along a third irradiation path in the first direction or the second direction, and wherein a distance from the first irradiation path to the second irradiation path is longer than a distance from the first irradiation path to the third irradiation path {[FIG. 2] 6 is the third path that has to be either left-to-right or right-to-left, note that ΔY is longer than δY}.
Regarding claim 4 (“a control unit outputting a control signal to the beam emitting unit, wherein when the preliminary heating is performed, the control unit causes the beam emitting unit to perform irradiation with the charged particle beam along the irradiation path in the first direction and outputs the control signal to the beam emitting unit thereafter such that irradiation is performed with the charged particle beam along the irradiation path in the second direction set at the predetermined distance from the irradiation path in the first direction as a direction opposite to the first direction”), the Examiner notes that all the limitations of this claim are identical to claim 1. Claim 4 further recites that a control unit controls all the steps that the apparatus of claim 1 is configured to do.
SINS discloses control of all the pre-heating steps and a controller configured to scanning and pre-heating the layer {[0013], [0015], [0018]}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748